 1

 2

 3

 4

 5

 6

 7

 8
 9

10                       UNITED STATES DISTRICT COURT
11                    SOUTHERN DISTRICT OF CALIFORNIA
12
      CHARLES MATTHEW ERHART,                         Case No. 15-cv-02287-BAS-NLS
13                                                    consolidated with
                                   Plaintiff,         15-cv-02353-BAS-NLS
14
                                                      ORDER GRANTING IN PART
15           v.                                       AND DENYING IN PART
16                                                    CHARLES ERHART’S
      BOFI HOLDING, INC.,                             MOTION TO EXCLUDE
17                              Defendant.            EXPERT TESTIMONY
                                                      (ECF No. 128)
18

19

20

21
             And Consolidated Case
22

23

24         Presently before the Court is Charles Erhart’s motion to exclude the opinions
25   of two experts that BofI Federal Bank plans to call at trial. (ECF No. 128.) BofI
26   opposes. (ECF No. 152.) The Court finds this motion suitable for determination on
27   the papers submitted and without oral argument. See Fed. R. Civ. P. 78(b); Civ. L.R.
28


                                                –1–                               15cv2287
 1   7.1(d). For the following reasons, the Court GRANTS IN PART and DENIES IN
 2   PART Erhart’s motion.
 3                                      BACKGROUND
 4            The Court and the parties are well versed in the background of these
 5   consolidated actions. The Court incorporates its summary of the parties’ evidence
 6   and their remaining claims from the Court’s order resolving the cross-motions for
 7   summary judgment (“Summary Judgment Order”). (See ECF No. 192.) The Court
 8   further provides below a snapshot of the parties’ claims and additional background
 9   regarding the two proposed experts.
10            Charles Erhart was an internal auditor for BofI Federal Bank. 1 After Erhart
11   discovered conduct he believed to be wrongful, he reported it to BofI’s principal
12   regulator. BofI responded by allegedly defaming and terminating him. Erhart then
13   brought federal and state whistleblower retaliation claims against the Bank. At the
14   heart of Erhart’s federal claims is whether he reasonably believed the conduct he was
15   reporting violated certain enumerated laws. His state law retaliation claims are
16   broader; they hinge on whether Erhart disclosed a reasonable belief of a violation of
17   any law. For the reasons explained in the Summary Judgment Order, there are triable
18   issues on all of Erhart’s whistleblower retaliation claims.
19            To confront these claims, BofI has designated a retained expert, Guido van
20   Drunen, as its “Internal Audit Expert.” (Rule 26 Expert Disclosure (Nov. 26, 2018),
21   ECF No. 188-1.) Van Drunen is expected to offer various opinions at trial, including
22   his opinion that Erhart’s allegations of wrongdoing “are not supported with
23   information and/or evidence.” (Id. Ex. A.) Erhart moves to exclude all of van
24   Drunen’s testimony, arguing he is unqualified to render these opinions. (Mot. 14:8–
25   16:4.)       Erhart also claims van Drunen’s opinions are improper because they
26

27

28            1
             The Court uses “BofI” and “the Bank” to refer to either BofI Holding or BofI Federal
     Bank. (See Summary Judgment Order 2 n.1.)
                                                 –2–                                      15cv2287
 1   impermissibly invade the province of the jury, contain disguised legal conclusions,
 2   and speculate about Erhart’s motivations. (Id. 8:6–21:17.)
 3         In addition, after Erhart sued the Bank, it filed a countersuit against him, which
 4   the Court has consolidated with Erhart’s action. The Bank’s countersuit portrays
 5   Erhart as an internal auditor gone rogue—a loose cannon who recklessly handled
 6   confidential information and conducted unauthorized investigations. BofI claims it
 7   suffered harm when Erhart took confidential information outside the Bank’s
 8   controlled systems, disclosed confidential information to third parties, and deleted
 9   data from a Bank-owned computer. The Court similarly determined there are triable
10   issues on the Bank’s lone federal claim and all but one of its barrage of state law
11   claims.
12         To support these claims, the Bank has disclosed that its Chief Financial Officer
13   (“CFO”), Andrew Micheletti, is expected to testify as an expert at trial. (Rule 26
14   Expert Disclosure (Nov. 5, 2018), ECF No. 135-2.) The proposed expert testimony
15   will involve the damages the Bank has purportedly suffered due to Erhart’s conduct.
16   (Id.) Erhart moves to exclude this testimony, arguing it is not expert testimony,
17   Micheletti is not qualified to testify as an expert, and his damage assessments are
18   improper. (Mot. 17:22–19:9.)
19                                       ANALYSIS
20         Both of Erhart’s challenges involve the requirements for expert opinion
21   testimony under Federal Rule of Evidence 702. However, in resolving his challenge
22   to Micheletti’s testimony on damages, the Court reasons that some of the proposed
23   testimony may be admitted as lay witness opinion testimony under Rule 701. Hence,
24   the Court reviews the two types of opinion testimony before assessing BofI’s
25   proposed experts.
26

27

28


                                              –3–                                     15cv2287
 1   I.    Opinion Testimony
 2         A.     Lay Witnesses
 3         The Federal Rules of Evidence differentiate between opinion testimony
 4   provided by lay and expert witnesses. Fed. R. Evid. 701, 702. Under Rule 701, a lay
 5   witness may provide opinion testimony if it is: “(a) rationally based on the witness’s
 6   perception; (b) helpful to clearly understanding the witness’s testimony or to
 7   determining a fact in issue; and (c) not based on scientific, technical, or other
 8   specialized knowledge within the scope of Rule 702.” Id. 701.
 9         “Rule 701(a) contains a personal knowledge requirement.” United States v.
10   Lopez, 762 F.3d 852, 864 (9th Cir. 2014); see also Fed. R. Evid. 602 (noting that
11   except for expert testimony under Rule 703, “[a] witness may testify to a matter only
12   if evidence is introduced sufficient to support a finding that the witness has personal
13   knowledge of the matter”). “In presenting lay opinions, the personal knowledge
14   requirement may be met if the witness can demonstrate firsthand knowledge or
15   observation.”   Lopez, 762 F.3d at 864.        “A lay witness’s opinion testimony
16   necessarily draws on the witness’s own understanding, including a wealth of personal
17   information, experience, and education, that cannot be placed before the jury.”
18   United States v. Gadson, 763 F.3d 1189, 1209 (9th Cir. 2014). “But a lay opinion
19   witness ‘may not testify based on speculation, rely on hearsay or interpret
20   unambiguous, clear statements.’” United States v. Lloyd, 807 F.3d 1128, 1154 (9th
21   Cir. 2015) (quoting United States v. Vera, 770 F.3d 1232, 1242 (9th Cir. 2014)).
22         B.     Expert Witnesses
23         Whereas Rule 701 governs lay opinion testimony, Rule 702 covers expert
24   opinion testimony. Fed. R. Evid. 702. This rule establishes several requirements for
25   this testimony: (1) the witness must be sufficiently qualified as an expert by
26   knowledge, skill, experience, training, or education; (2) the scientific, technical, or
27   other specialized knowledge must “assist the trier of fact” either “to understand the
28   evidence” or “to determine a fact in issue”; (3) the testimony must be “based on

                                              –4–                                    15cv2287
 1   sufficient facts and data”; (4) the testimony must be “the product of reliable principles
 2   and methods”; and (5) the expert must reliably apply the principles and methods to
 3   the facts of the case. Id.
 4         Under Daubert and its progeny, the trial court is tasked with assuring that
 5   expert testimony “both rests on a reliable foundation and is relevant to the task at
 6   hand.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). “Expert
 7   opinion testimony is relevant if the knowledge underlying it has a valid connection
 8   to the pertinent inquiry. And it is reliable if the knowledge underlying it has a reliable
 9   basis in the knowledge and experience of the relevant discipline.” Primiano v. Cook,
10   598 F.3d 558, 565 (9th Cir. 2010). Shaky but admissible evidence is to be attacked
11   by cross-examination, contrary evidence, and careful instruction on the burden of
12   proof, not exclusion. Daubert, 509 U.S. at 596. The court is “to screen the jury from
13   unreliable nonsense opinions, but not exclude opinions merely because they are
14   impeachable.” Alaska Rent–A–Car, Inc. v. Avis Budget Grp., Inc., 738 F.3d 960, 969
15   (9th Cir. 2013). In its role as gatekeeper, the court “is not tasked with deciding
16   whether the expert is right or wrong, just whether his [or her] testimony has substance
17   such that it would be helpful to a jury.” Id. at 969–70.
18         The tests for admissibility in general, and reliability in particular, are flexible.
19   Primiano, 598 F.3d at 564. The court “has discretion to decide how to test an expert’s
20   reliability as well as whether the testimony is reliable, based on the particular
21   circumstances of the particular case.” Id. (quoting Kumho Tire Co. v. Carmichael,
22   526 U.S. 137, 150 (1999)). “[T]he test under Daubert is not the correctness of the
23   expert’s conclusions but the soundness of [the expert’s] methodology.” Daubert v.
24   Merrell Dow Pharmaceuticals, Inc., 43 F.3d 1311, 1318 (9th Cir. 1995). Once the
25   threshold established by Rule 702 is met, the expert may testify and the fact finder
26   decides how much weight to give that testimony. Primiano, 598 F.3d at 565.
27         Further, Rule 703 “relaxes, for experts, the requirement that witnesses have
28   personal knowledge of the matter to which they testify.” Claar v. Burlington N. R.

                                                –5–                                     15cv2287
 1   Co., 29 F.3d 499, 501 (9th Cir. 1994). Experts may offer opinions based on otherwise
 2   inadmissible testimonial hearsay if “experts in the particular field would reasonably
 3   rely on those kinds of facts or data in forming an opinion on the subject,” Fed. R.
 4   Evid. 703, and if they are “applying [their] training and experience to the sources
 5   before [them] and reaching an independent judgment,” as opposed to “merely acting
 6   as a transmitter for testimonial hearsay,” United States v. Gomez, 725 F.3d 1121,
 7   1129 (9th Cir. 2013) (quoting United States v. Johnson, 587 F.3d 625, 635 (4th Cir.
 8   2009)).
 9   II.   The Proposed Damages Expert—Micheletti
10         The Court first considers Erhart’s challenge to BofI’s non-retained expert CFO
11   Micheletti. BofI discloses that Micheletti “is expected to present evidence under
12   Federal Rules of Evidence 702, 703, or 705” on the subject matter of “BofI’s
13   damages.” (Rule 26 Expert Disclosure (Nov. 5, 2018) 1:26–2:1.) There are two parts
14   to this testimony.
15         BofI’s Expenses and Costs. First, Micheletti seeks to testify regarding the
16   economic injury BofI suffered “in the form of expenses and costs that BofI incurred
17   in responding to, investigating, and assessing” Erhart’s alleged removal and deletion
18   of confidential information. (Rule 26 Expert Disclosure (Nov. 5, 2018) 2:3–6; see
19   also Micheletti Dep. 70:20–71:21, ECF No. 135-4.) BofI identifies two types of costs
20   that Micheletti will discuss. (Rule 26 Expert Disclosure (Nov. 5, 2018) 2:7–14.) The
21   first cost is the amount BofI paid to an outside firm for “digital forensic examination
22   and analysis” to help BofI assess and mitigate the harm purportedly caused by
23   Erhart’s conduct. (Id. 2:7–10; see also Micheletti Dep. 71:17–21.) The second cost
24   is the “internal labor” that BofI expended “in assessing and mitigating harm caused
25   by” the alleged misconduct. (Rule 26 Expert Disclosure (Nov. 5, 2018) 2:10–13; see
26   also Micheletti Dep. 71:10–16.)
27         In the Summary Judgment Order, the Court recognized that BofI may be able
28   to recover these costs as damages on its remaining claims. (See Summary Judgment

                                              –6–                                    15cv2287
 1   Order 74:7–28; 85:11–26; 87:1–11; 88:6–17.) For example, there is a triable issue
 2   as to whether Erhart knowingly accessed and deleted data from one of BofI’s
 3   computers outside the scope of his employment. (Id. 84:1–85:10.) A jury could
 4   conclude BofI is entitled to recover the costs “reasonably and necessarily incurred by
 5   [BofI] . . . to verify that . . . data was or was not altered, damaged, or deleted by the
 6   access.” See Cal. Penal Code § 502(e)(1); see also Copart, Inc. v. Sparta Consulting,
 7   Inc., 277 F. Supp. 3d 1127, 1162 (E.D. Cal. 2017) (denying summary judgment
 8   where company submitted evidence indicating it had spent over eighty hours
 9   investigating the defendants’ unauthorized access to its computer systems).
10   Accordingly, Micheletti’s testimony is relevant to BofI’s claims.
11         That said, just because Micheletti’s testimony involves the subject of damages
12   does not mean it requires either expert or lay opinion testimony. For instance,
13   opinion testimony is unnecessary to prove that BofI paid an outside firm for digital
14   forensic services to investigate Erhart’s “data breach.” Micheletti is not providing
15   lay opinion testimony when reporting the amount the Bank paid for these services.
16   See Fed. R. Evid. 701. Nor is Micheletti relying on his “scientific, technical, or other
17   specialized knowledge” to do so. See id. 702. BofI can prove these damages through
18   other means, including a witness with personal knowledge of the expense or
19   appropriate documentary evidence.
20         Erhart argues Micheletti’s proposed testimony regarding the second cost BofI
21   identifies—its internal labor costs—similarly does not fall under Rule 702. Erhart
22   argues Rule 702 is inapplicable because Micheletti’s analysis is not “based on
23   scientific, technical, or other specialized knowledge.” (Mot. 19:2–6.) The Court
24   agrees. To summarize BofI’s labor costs, Micheletti claims he “obtained the hours
25   by day of specific individuals who worked in the process of mitigating and
26   determining the cause/and or magnitude of Mr. Erhart’s taking of confidential
27   information.” (Micheletti Dep. 71:11–16.) Micheletti provides a spreadsheet where
28   he tallies up the time allegedly spent on these tasks. (Summary of Personnel Costs,

                                               –7–                                     15cv2287
 1   BofI’s Opp’n Ex. G, ECF No. 152-8.) Micheletti then multiplies the employees’
 2   respective costs by the time they spent and adds all the costs together—to reach a
 3   sum of $147,981.71 in internal labor costs. (Id.)
 4         This summary of personnel costs does not fall under Rule 702. BofI argues
 5   Micheletti’s “model” involves technical or specialized knowledge because the
 6   “internal cost must itself be derived mathematically from other data” and requires
 7   “familiarity with employee compensation data.” (Opp’n 20:2–5.) The Court is
 8   unconvinced. BofI fails to demonstrate that Micheletti’s summary of its alleged
 9   employee costs involves anything other than basic arithmetic. Cf. LifeWise Master
10   Funding v. Telebank, 374 F.3d 917, 929 (10th Cir. 2004) (noting “damages model”
11   involved “technical, specialized subjects” where model “concerned moving
12   averages, compounded growth rates, and S-curves”). There is no need to allow
13   Micheletti to come “before the jury cloaked with the mantle of an expert” to provide
14   this testimony under Rule 702. See Jinro Am. Inc. v. Secure Investments, Inc., 266
15   F.3d 993, 1004 (9th Cir. 2001); see also United States v. Freeman, 498 F.3d 893, 903
16   (9th Cir. 2007) (noting that by qualifying a witness as an expert, the “witness attains
17   unmerited credibility when testifying about factual matters from first-hand
18   knowledge” (quoting United States v. Dukagjini, 326 F.3d 45, 53 (2d Cir. 2003))).
19         In the same vein, the Court finds it inappropriate to allow Micheletti to place
20   this evidence before the jury by taking advantage of Rule 703’s relaxed personal
21   knowledge and hearsay requirements. See Fed. R. Evid. 703; see also Jinro Am. Inc.,
22   266 F.3d at 1004 (noting that allowing a witness to come before a jury as an expert
23   is significant because it allows the witness “to testify based on hearsay information,
24   and to couch . . . observations as generalized ‘opinions’ rather than as firsthand
25   knowledge”). BofI can prove this component of its damages claim through other
26   evidence, including testimony by its employees, business records, and appropriate
27   lay witness opinion testimony. See Allied Sys., Ltd. v. Teamsters Auto. Transp.
28   Chauffeurs, Local 604, 304 F.3d 785, 790, 792 (8th Cir. 2002) (noting employee who

                                              –8–                                    15cv2287
 1   was internal accountant and vice-president of internal audit appropriately provided
 2   lay opinion testimony regarding damages that was based on personal knowledge of
 3   the company’s books and financial status); but see United States v. Albertelli, 687
 4   F.3d 439, 447 (1st Cir. 2012) (highlighting the “danger” that lay witness opinion
 5   testimony may allow “the witness [to] act as a summary witness without meeting the
 6   usual requirements”). The Court will require, however, that any lay witness opinion
 7   testimony not be based on mere speculation or inadmissible hearsay. See Lloyd, 807
 8   F.3d at 1154.
 9         Lost Profits. Aside from describing its costs, BofI proposes that Micheletti
10   provide expert testimony under Rule 702 regarding its lost profits. (Rule 26 Expert
11   Disclosure (Nov. 5, 2018) 2:15–22.) BofI claims it “suffered economic injury in the
12   form of [a] lost investment opportunity caused by the withdrawal and loss of
13   deposited funds . . . as a result of Erhart’s” alleged misconduct. (Id. 2:15–17.) BofI
14   claims it “earned less net interest income than it would have earned absent loss of the
15   deposit funds.” (Id. 2:20–21.) Specifically, Micheletti testified that “[t]he lifetime
16   history of” the type of account lost is “approximately four years,” and the “difference
17   between the four-year fixed rate” and the amount that would have been paid had BofI
18   retained the account “for that period was approximately $1,022,000.” (Micheletti
19   Dep. 74:9–14.)
20         The Court did not address this component of BofI’s alleged damages in its
21   Summary Judgment Order. And there is an issue of fact as to whether these
22   “damages” were caused by Erhart’s protected whistleblower activity. If, however,
23   the Bank can demonstrate these damages are not speculative and flow from Erhart’s
24   purportedly wrongful conduct, then it may be able to recover its lost profits. (See
25   Summary Judgment Order 67:4–22; 74:7–28.)
26         Even though this evidence may be relevant, Erhart contends Micheletti’s
27   proposed testimony should be excluded because he “is not qualified as an expert”
28


                                              –9–                                    15cv2287
 1   under Rule 702. (Mot. 18:13.) BofI does not submit evidence to address this point. 2
 2   Erhart also argues Micheletti’s testimony is improper because it is based “on mere
 3   hearsay and his own legal conclusions and interpretations of what he was told.” (Id.
 4   18:14–16.)
 5          The Court agrees that this testimony should not be admitted under Rule 702.
 6   Beyond neglecting to provide the Court with Micheletti’s qualifications, BofI does
 7   not give the Court sufficient information to assess the remaining considerations under
 8   Rule 702. The Court thus will not permit Micheletti to testify as an expert under Rule
 9   702. See Daubert, 509 U.S. at 593 n.10 (noting the proponent of the expert testimony
10   bears the burden to establish its admissibility).
11          That said, the Court recognizes that Micheletti may be able to testify regarding
12   the Bank’s lost profits under Rule 701 instead. “[T]here is an abundance of case law
13   where corporate employees are permitted to testify about damages or company
14   valuation without qualifying as an expert.” Joshua David Mellberg LLC v. Will, 386
15   F. Supp. 3d 1098, 1105 (D. Ariz. 2019); see also McCormick on Evidence § 10 (8th
16   ed. 2020) (collecting cases). As the advisory committee notes to Rule 701 recognize,
17   “most courts have permitted the owner or officer of a business to testify to the value
18   or projected profits of the business, without the necessity of qualifying the witness as
19   an accountant, appraiser, or similar expert.” Fed. R. Evid. 701 advisory committee’s
20   note to 2000 amendment. This opinion testimony is admitted “because of the
21   particularized knowledge that the witness has by virtue of his or her position in the
22   business.” Id.; see In re Palmdale Hills Prop., LLC, 577 B.R. 858, 868–69 (Bankr.
23   C.D. Cal. 2017) (reasoning business owner and manager could testify about lost
24
            2
               Although Erhart briefly argues Micheletti is not qualified to testify as an expert, the Bank
25   does not submit a declaration from Micheletti or otherwise demonstrate he is qualified under Rule
26   702. The Bank’s opposition mentions that Micheletti has “finance and accounting knowledge” and
     that he “is qualified to give [his opinion],” but these statements are insufficient under Rule 702.
27   (See Opp’n 1:23–26; 20:21.) See also Daubert, 509 U.S. at 593 n.10 (requiring the proponent of
     the expert testimony to establish its admissibility by a “preponderance of proof”). The Court
28   assumes that BofI’s CFO is an accomplished accountant and financier, but arguments of counsel
     are simply not evidence. See, e.g., Carrillo-Gonzalez v. I.N.S., 353 F.3d 1077, 1079 (9th Cir. 2003).
                                                     – 10 –                                        15cv2287
 1   profits or damages); Bright Harvest Sweet Potato Co. v. H.J. Heinz Co., L.P., No.
 2   1:13-cv-296-BLW, 2015 WL 1020644, at *5–6 (D. Idaho Mar. 9, 2015) (permitting
 3   president and CFO of company to “testify about lost profits to the extent that they
 4   have personal and particularized knowledge of the facts that form their opinions”);
 5   see also, e.g., Miss. Chem. Corp. v. Dresser–Rand Co., 287 F.3d 359, 373 (5th Cir.
 6   2002); HM Compounding Servs., LLC v. Express Scripts, Inc., 349 F. Supp. 3d 781,
 7   792 (E.D. Mo. 2018).
 8          Moreover, the Court’s decision to funnel Micheletti’s testimony under Rule
 9   701 addresses Erhart’s complaints about Micheletti grounding his opinion in
10   “unsubstantiated assumptions.” (Reply 5:20–21, ECF No. 159.) The Court will
11   require opinion testimony under Rule 701 to be based on “personal and particularized
12   knowledge of the facts” underlying any opinions. See Bright Harvest Sweet Potato
13   Co., 2015 WL 1020644, at *6. BofI will also have to establish sufficient foundation
14   for any lost profits testimony, and this testimony must not be based on pure
15   speculation. See Lloyd, 807 F.3d at 1154; see also Express Scripts, 349 F. Supp. 3d
16   at 792 (“Personal knowledge acquired through review of records prepared in the
17   ordinary course of business, or perceptions based on industry experience, is a
18   sufficient foundation for such testimony.”).
19          In sum, the Court concludes allowing BofI’s CFO Micheletti to provide expert
20   testimony under Rule 702 is neither appropriate nor necessary. However, for the
21   reasons described above, the Court’s conclusion does not prevent the Bank from
22   seeking to prove its alleged damages through other evidence, including potentially
23   lay opinion testimony.
24   III.   The Proposed Internal Audit Expert—Van Drunen
25          The Court next considers Erhart’s challenge to Guido van Drunen—BofI’s
26   retained internal audit expert. Van Drunen’s opinions and qualifications are set forth
27   in his amended expert report (ECF No. 188-1). Erhart raises an assortment of
28   challenges to van Drunen’s proposed testimony.

                                             – 11 –                                 15cv2287
 1         A.     Qualified as an Expert
 2         Preliminarily, Erhart argues van Drunen is not qualified to testify as an expert
 3   on the subjects his opinions address. (Mot. 14:18–15:4.) As mentioned, a witness
 4   who will offer expert opinion testimony must be “qualified as an expert by
 5   knowledge, skill, experience, training, or education.” Fed. R. Evid. 702. This inquiry
 6   depends on whether the witness has “expertise and experience” that “is relevant to
 7   the issues on which” the witness will opine. See Pyramid Techs., Inc. v. Hartford
 8   Cas. Ins. Co., 752 F.3d 807, 814 (9th Cir. 2014). For example, an accountant was
 9   not qualified to testify as an appraisal expert where he testified “that he had no
10   appraisal experience and had never conducted a discounted cash flow analysis of real
11   estate” and “did not develop the numbers he used in his analysis.” United States v.
12   99.66 Acres of Land, 970 F.2d 651, 657 (9th Cir. 1992).
13         Erhart argues van Drunen is unqualified because he “does not appear to have
14   any specialized knowledge about internal audits or whistleblowing, and certainly no
15   specialized knowledge about how BofI specifically ran its internal audit department.”
16   (Mot. 15:24–26.) The Bank counters that van Drunen is “no doubt qualified” because
17   he “has worked in the internal audit department of a Fortune 100 company and, as a
18   Principal in KPMG’s Forensic Advisory Services practice, has performed and
19   supervised engagements directly for, or in conjunction with, internal audit
20   departments at Fortune 500 companies.” (Opp’n 4:16–19 (citing Am. van Drunen
21   Report Ex. 2).)
22         The Court rejects Erhart’s qualification challenge. Given his experience,
23   credentials, and education, van Drunen is plainly qualified to testify about internal
24   auditing standards and practices. Van Drunen has been a Certified Internal Auditor
25   since 1997. (Van Drunen Decl. ¶ 2, ECF No. 152-15.) And his resume reflects over
26   thirty-five years of internal auditing and investigatory experience. (Am. van Drunen
27   Report Ex. 2.) Further, although Erhart raises other objections to van Drunen’s
28


                                             – 12 –                                 15cv2287
 1   testimony while discussing his qualifications, (see Mot. 16:5–17:21), the Court will
 2   instead consider these arguments while discussing van Drunen’s opinions below.
 3         B.     Reliable and Admissible Opinions
 4         Beyond challenging whether van Drunen is qualified, Erhart raises a storm of
 5   objections to van Drunen’s opinions. To guide its analysis, the Court will summarize
 6   and categorize van Drunen’s opinions. The Court will then rule on the admissibility
 7   of the opinions in each category.
 8                1.     Internal Audit Objectives and Standards
 9         Van Drunen’s report initially provides opinions regarding the purpose of an
10   internal audit system. (Am. van Drunen Report §§ 3.0–3.1) In doing so, van Drunen
11   relies on guidance from the Institute of Internal Auditors (“IIA”) and the International
12   Standards for the Professional Practice of Internal Auditing (“IIA Standards”). (Id.)
13   He explains that the goal of an “effective internal audit function” is to provide
14   “assurance to an organization’s board of directors, audit committee, and senior
15   management as to the quality and effectiveness of the organization’s internal control,
16   risk management, and governance systems and processes.” (Id. § 3.1.)
17         Further, van Drunen notes that BofI’s Internal Audit Policy “specifically
18   references the IIA Standards’ definition for internal auditing” and that guidance from
19   the Bank’s primary regulator similarly describes the “primary role” of internal
20   auditors. (Am. van Drunen Report § 3.1.) He then opines that internal auditors
21   “should be independent from the activities they audit, thereby enabling them to
22   perform their assignments with objectivity.” (Id.) In addition, van Drunen opines
23   that the “development and implementation of internal controls should also remain the
24   responsibility of management and the internal audit function should not be involved
25   in designing . . . or operating specific internal control measures.” (Id.)
26         Van Drunen further describes the duties and responsibilities of internal
27   auditors.   (Am. van Drunen Report § 3.1.)          He opines that internal auditors
28   “commonly have access to sensitive and confidential information . . . and thus have

                                              – 13 –                                  15cv2287
 1   an enhanced obligation to maintain confidentiality of that information.” (Id.) In
 2   relying on the IIA Code of Ethics, van Drunen also opines that internal auditors
 3   should “not use information for any personal gain” and should “respect the value and
 4   ownership of information they receive and . . . not disclose information without
 5   appropriate authority unless there is a legal or professional obligation to do so.” (Id.)
 6         The Court finds van Drunen’s opinions regarding internal audit objectives and
 7   standards are admissible under Rule 702. Many of the events underlying these
 8   consolidated actions occurred while Erhart was working as an internal auditor in the
 9   Bank’s Internal Audit Department. The objectives and standards for internal audit
10   systems are not matters of common knowledge. Hence, van Drunen’s specialized
11   knowledge about these topics “will help the trier of fact to understand the evidence.”
12   See Fed. R. Evid. 702. Further, these opinions are reliably derived from van Drunen’s
13   specialized knowledge and experience and the IIA Standards.
14         Erhart, however, claims van Drunen’s opinions improperly rely on
15   publications by the IIA. (Mot. 16:5–25.) He argues “there is no evidence that [he]
16   was ever trained on or required to apply the IIA’s guidelines and publications in his
17   job, and his own supervisor, Mr. Ball, admitted that he did not directly require his
18   auditors to adhere to the IIA best practices standards.” (Id.; see also Erhart Dep.
19   357:6–16, ECF No. 152-2; Ball Dep. 50:19–51:1, ECF No. 135-5.)                  Erhart’s
20   challenge is unpersuasive. There is evidence suggesting that BofI’s internal audit
21   system incorporated the IIA Standards. Hence, Erhart’s disagreement bears on the
22   weight of these opinions rather than their admissibility. See Primiano, 698 F.3d at
23   565. Erhart can challenge the applicability and persuasiveness of these standards
24   through cross-examination and the presentation of contrary evidence. See Daubert,
25   509 U.S. at 596.
26                2.     Internal Audit Procedures
27         The next category of van Drunen’s opinions consists of his description of
28   internal audit procedures. (Am. van Drunen Report § 3.2.) He describes the “typical

                                               – 14 –                                  15cv2287
 1   phases and procedures for conducting internal audits,” including “pre-fieldwork
 2   procedures, fieldwork procedures, and reporting results.” (Id. §§ 3.2.1–3.2.3.) For
 3   example, van Drunen opines that upon completing the fieldwork portion of an
 4   internal audit, “internal auditors typically prepare a draft report which describes the
 5   scope of the procedures performed, the information gathered, the observations, and
 6   [the] recommendations and basis for such observations.” (Id. § 3.2.3.) He also
 7   opines that there is usually then a meeting “with the auditee and other internal
 8   stakeholders (which can include senior management) to share and review the draft
 9   report.” (Id.) Van Drunen explains that “it is not unusual to have disagreements
10   regarding the accuracy of the potential audit observations.” (Id.)
11          The Court similarly finds van Drunen’s opinions regarding internal audit
12   procedures are admissible under Rule 702. The parties’ evidence involves these
13   procedures at BofI, and several of Erhart’s allegations concern draft audit reports and
14   his interactions with senior management concerning these reports. Van Drunen’s
15   testimony about these specialized topics “will help the trier of fact to understand the
16   evidence.” See Fed. R. Evid. 702. And his testimony is reliably derived from his
17   specialized knowledge and experience, making it admissible.
18                3.    Erhart’s Conduct
19         Next, van Drunen’s opinions turn to discussing Erhart’s conduct in this case.
20   For example, van Drunen opines that Erhart’s allegations of “malfeasance” at the
21   Bank are not founded “on information and/or evidence as required by IIA Standards.”
22   (Am. van Drunen Report § 4.1.)         Most of Erhart’s objections concern these
23   particularized opinions. He argues van Drunen’s opinions “directly invade[] the
24   province of the jury” and “consist merely of legal conclusions, speculation, and his
25   own assessment of facts.” (Mot. 8:6–14:17.) BofI responds that van Drunen’s
26   opinions are “highly probative of the issues” at hand and should be permitted because
27   they address whether “a reasonable person in Erhart’s internal auditing position under
28


                                              – 15 –                                 15cv2287
 1   the same circumstances [would] have formed the same” beliefs about BofI’s
 2   purported wrongdoing. (Opp’n 1:12–18.)
 3         Having reviewed these opinions, the Court agrees that some of them should be
 4   excluded. Because these opinions largely concern the allegations underlying Erhart’s
 5   whistleblower retaliation claims, the Court incorporates its discussion of the
 6   standards for these claims from the Summary Judgment Order. (See Summary
 7   Judgment Order 19:6–22:18; 51:3–52:5; 53:1–54:8; 63:10–64:2.) To recap, Erhart’s
 8   Sarbanes–Oxley whistleblower retaliation claim requires him to demonstrate he
 9   “provide[d] information . . . regarding any conduct which [he] reasonably believe[d]
10   constitute[d] a violation of section 1341 [mail fraud], 1343 [wire fraud], 1344 [bank
11   fraud], or 1348 [securities or commodities fraud], any rule or regulation of the
12   Securities and Exchange Commission, or any provision of Federal law relating to
13   fraud against shareholders . . . .” 18 U.S.C. § 1514A(a)(1). Hence, Erhart does “not
14   have to prove that he reported an actual violation.” See Wadler v. Bio-Rad Labs.,
15   Inc., 916 F.3d 1176, 1186–87 (9th Cir. 2019). Rather, Erhart has “to prove only that
16   he ‘reasonably believed that there might have been’ a violation.” See id. at 1187
17   (quoting Van Asdale v. Int’l Game Tech., 577 F.3d 989, 1001 (9th Cir. 2009)).
18         The “reasonable belief” standard includes both a subjective component and an
19   objective component. E.g., Wadler, 916 F.3d at 1187–88, Van Asdale, 577 F.3d at
20   1000. For the subjective component, Erhart must demonstrate he believed the
21   conduct he reported violated one of the categories of laws in § 1514A. Van Asdale,
22   577 F.3d at 1000. “The objective reasonableness component . . . ‘is evaluated based
23   on the knowledge available to a reasonable person in the same factual circumstances
24   with the same training and experience as the aggrieved employee.’” Wadler, 916
25   F.3d at 1188 (quoting Sylvester v. Parexel Int’l LLC, No. 07-123, 2011 WL 2517148,
26   at *12 (Dep’t of Labor May 25, 2011)). This evaluation “requires an examination of
27   the reasonableness of a complainant’s beliefs, but not whether the complainant
28


                                             – 16 –                                15cv2287
 1   actually communicated the reasonableness of those beliefs to management or the
 2   authorities.” Id. (quoting Sylvester, 2011 WL 2517148, at *13).
 3          Moreover, “[t]o encourage disclosure, Congress chose statutory language
 4   which ensures that ‘an employee’s reasonable but mistaken belief that an employer
 5   engaged in conduct that constitutes a violation of one of the six enumerated
 6   categories is protected.’” Van Asdale, 577 F.3d at 1001. Therefore, an employee is
 7   not required to “essentially prove the existence of fraud before suggesting the need
 8   for an investigation,” as such a requirement “would hardly be consistent with
 9   Congress’s goal of encouraging disclosure.” Id. at 1002.
10          Accordingly, the jury will be tasked with determining whether Erhart
11   reasonably believed he was reporting a violation of the laws listed in Sarbanes–
12   Oxley’s whistleblower retaliation provision.           Similarly, for Erhart’s state law
13   whistleblower retaliation claim, the jury will have to determine whether Erhart had
14   “reasonable cause to believe that the information” he disclosed to the government
15   revealed “a violation of [a] state or federal statute, or a violation of . . . a local, state,
16   or federal rule or regulation.” See Cal. Labor Code § 1102.5(b); see also Ross v. Cty.
17   of Riverside, 36 Cal. App. 5th 580, 592 (2019) (noting an employee engages in
18   conduct “protected by the statute when the employee discloses ‘reasonably based
19   suspicions’ of illegal activity” (quoting Green v. Ralee Eng’g Co., 19 Cal. 4th 66, 87
20   (1998))). With these standards as a backdrop, the Court turns to van Drunen’s
21   proposed opinions regarding Erhart’s conduct.
22          Topic No. 1: Erhart’s Allegations Are Not Supported by Evidence. First, under
23   the guise of internal audit and fraud investigation standards, van Drunen opines that
24   Erhart’s complaint “includes a number of allegations that do not appear to be founded
25   on information and/or evidence.” (Am. van Drunen Report § 4.1.) To support this
26   opinion, van Drunen first references IIA Standards that provide internal auditors: (1)
27   are to “identify, analyze, evaluate, and document sufficient information to achieve
28   the engagement’s objectives”; and (2) “must identify, sufficient, reliable, relevant,

                                                 – 17 –                                    15cv2287
 1   and useful information to achieve the engagement’s objectives.”             (Id.)     It is
 2   questionable whether these standards even apply in those circumstances where
 3   Erhart’s beliefs did not arise in the context of an assigned audit with “objectives,”
 4   but that concern alone does not doom these opinions’ admissibility.
 5         Curiously, however, van Drunen also introduces a second set of standards in
 6   this section—the Certified Fraud Examiners (“CFE”) Standards. (Am. van Drunen
 7   Report § 4.1.) One of these CFE Standards requires that “[c]onclusions shall be
 8   supported with evidence that is relevant, competent and sufficient.” (Id.) Further,
 9   van Drunen notes the CFE Standards state that “[t]he Certified Fraud Examiner’s
10   objective shall be to obtain evidence and information that is complete, reliable and
11   relevant.” (Id. (emphasis added).) Van Drunen then goes on to examine Erhart’s
12   various allegations, and he concludes based on his review of testimony and
13   documentary evidence that Erhart’s allegations “are not supported with information
14   and/or evidence.” (Id.)
15         This proposed testimony does not pass muster under Rule 702. For one, van
16   Drunen references CFE Standards to critique Erhart’s conduct, but Erhart
17   indisputably was not a Certified Fraud Examiner. He was an entry-level internal
18   auditor that had previously not done internal audit work. (Summary Judgment Order
19   3:25–4:5.) Whereas van Drunen’s report at least feasibly connects the IIA Standards
20   to Erhart’s circumstances, there is no explanation for why Erhart’s beliefs should be
21   assessed in the context of CFE Standards. See Wadler, 916 F.3d at 1188 (“The
22   objective reasonableness component . . . ‘is evaluated based on the knowledge
23   available to a reasonable person in the same factual circumstances with the same
24   training and experience as the aggrieved employee.” (emphasis added) (quoting
25   Sylvester, 2011 WL 2517148, at *12)). This testimony will not help the jury; its task
26   will be to determine whether an entry-level internal auditor could reasonably form
27   Erhart’s beliefs, not a CFE. And because there is also not a sufficient basis for relying
28   on these standards to critique Erhart’s conduct, the Court will preclude van Drunen

                                               – 18 –                                    15cv2287
 1   from mentioning the CFE Standards or rendering opinions on Erhart’s conduct based
 2   on these standards.
 3         Moreover, aside from this standards issue, the Court will not permit van
 4   Drunen to simply rehash the evidence and assert that his analysis of the evidence
 5   leads to a particular conclusion. On this point, the Court finds helpful the district
 6   court’s decision in an analogous case, Sharkey v. J.P. Morgan Chase & Co., 978 F.
 7   Supp. 2d 250 (S.D.N.Y. 2013). There, an employee brought suit under Sarbanes–
 8   Oxley’s whistleblower retaliation provision, alleging she reported fraudulent activity
 9   because she believed a suspicious bank client “was violating one or more of the [laws
10   enumerated in Sarbanes–Oxley] in addition to money laundering.” Id. at 252. She
11   thus had also recommended that the banking relationship with this client be
12   terminated. See id. at 253; see also Sharkey, 805 F. Supp. 2d 45, 57–58 (S.D.N.Y.
13   2011) (summarizing the plaintiff’s allegations).
14         To support her whistleblower retaliation claim, the plaintiff sought to rely on
15   an expert under Rule 702 who had “vast experience” in Sarbanes–Oxley compliance
16   and “other areas of financial compliance.” Sharkey, 978 F. Supp. 2d at 253. This
17   expert opined that the plaintiff had a “reasonable belief” that the suspicious client
18   was engaged in wrongdoing and that “there [was] sufficient, competent evidential
19   matter to support” the plaintiff’s belief that the banking relationship should have been
20   terminated. Id.
21         The defendants moved to exclude these opinions for a host of reasons,
22   including that the opinions improperly usurped the jury’s factfinding function.
23   Sharkey, 978 F. Supp. 2d at 253. The court agreed. It determined the expert could
24   not testify whether the plaintiff had a “reasonable belief” of wrongdoing or whether
25   the plaintiff’s recommendation to terminate the client relationship was “reasonable.”
26   Id. The court further ruled that it would not permit the expert to “merely bolster [the
27   plaintiff]’s testimony as to the internal processes of [her employer] of which [the
28   expert] ha[d] no personal knowledge.” Id. Hence, the court excluded “[a]ll testimony

                                              – 19 –                                  15cv2287
 1   as to these issues, including any opinion as to whether the evidence in th[e] case
 2   reasonably supported a termination of [the suspicious client]’s relationship with” the
 3   bank. 3 Id.
 4           Van Drunen’s proposed opinions are more skillfully drafted than the expert’s
 5   opinions in Sharkey, but they are still unacceptable. Like the expert in Sharkey, van
 6   Drunen proposes to testify whether the documents and evidence in the case support
 7   Erhart’s beliefs. 4 This testimony is both improper and unnecessary under Rule 702
 8   for the same reasons expressed in Sharkey. See 978 F. Supp. 2d at 253–54; see also
 9   id. at 252 (“Simply rehashing evidence about which an expert has no personal
10   knowledge is impermissible under Rule 702.”). The jury is capable of determining
11   this issue on its own. See Nationwide Transp. Fin. v. Cass Info. Sys., Inc., 523 F.3d
12   1051, 1060 (9th Cir. 2008) (“Under either [Rule 701 or Rule 702], evidence that
13   merely tells the jury what result to reach is not sufficiently helpful to the trier of fact
14   to be admissible.” (alteration in original) (quoting Kostelecky v. NL Acme Tool/NL
15   Indus., Inc., 837 F.2d 828, 830 (8th Cir. 1988))).                    The Court also finds this
16   testimony’s probative value is substantially outweighed by the danger of unfair
17   prejudice and this testimony’s potential to waste time and lead to the needless
18   presentation of cumulative evidence. See Fed. R. Evid. 403. Hence, the Court
19   excludes all of these opinions.
20           Topic No. 2: Erhart Made Improper Legal Conclusions. Next, van Drunen
21   opines that Erhart “appears to have made legal conclusions regarding the Bank’s
22
             3
23             In contrast, the court determined that in light of the plaintiff’s expert’s qualifications, the
     expert could “testify as to the type of transactions which might be subject to concern as an
24   accountant, and those matters which she believes, and why, are worthy of [Sarbanes–Oxley]
     consideration (or so called ‘red flags’).” Sharkey, 978 F. Supp. 2d at 254. Further, the court
25   permitted the expert to testify “why these various types of conduct would be considered ‘red flags’
26   within the industry, and the types of fraudulent activity they suggested.” Id.
             4
               (See, e.g., Van Drunen Report § 4.1 (“Based on the documentation provided to me, I have
27   not observed information and/or evidence that Mr. Erhart provided to support his allegations.”) (“I
     also did not observe evidence that other employees of the Bank thought Mr. Tolla’s changes were
28   material/inappropriate.”) (“After reviewing these allegations, I note that Mr. Erhart’s allegations
     are not supported by audit evidence.”).)
                                                      – 20 –                                          15cv2287
 1   compliance with state and federal regulations, outside his skills, experience, and role
 2   as an internal auditor within the Bank which is inconsistent with the IAA Standards.”
 3   (Am. van Drunen Report § 4.2.) Van Drunen explains that internal audit “is not
 4   responsible for drawing any legal conclusions as to whether the Bank has violated
 5   any laws, as this is the responsibility of management and the Audit Committee
 6   assisted by qualified legal counsel.” (Id.) Thus, van Drunen opines that it was not
 7   “appropriate” for Erhart to draw legal conclusions regarding the Bank’s compliance
 8   with laws. (Id.)
 9          While this analysis may ring true in the corporate arena, its relevance and
10   helpfulness to the jury is questionable. The federal whistleblower retaliation statutes
11   at issue expressly protect Erhart’s disclosures that provide information regarding
12   believed violations of certain laws, see 15 U.S.C. § 78u-6(h)(1)(A), 18 U.S.C. §
13   1514A(a)(1), and California’s whistleblower retaliation statute similarly protects
14   Erhart’s disclosures of reasonably believed violations of law, “regardless of whether
15   disclosing the information is part of [Erhart’s] job duties,” see Cal. Labor Code §
16   1102.5(b). Indeed, these statutes require that Erhart demonstrate he subjectively
17   believed the conduct he reported violated either enumerated laws or any law,
18   respectively. See Van Asdale, 577 F.3d at 1000; Cal. Labor Code § 1102.5(b). There
19   is no requirement that Erhart serve in a legal capacity with his employer or be
20   permitted to make legal conclusions as part of his job duties to engage in protected
21   activity. See Nielsen v. AECOM Tech. Corp., 762 F.3d 214, 221 (2d Cir. 2014)
22   (noting the reasonable person standard recognizes that “[m]any employees are
23   unlikely to be trained to recognize legally actionable conduct by their employers”). 5
24

25
            5
26             The Court notes that the Bank has claimed Erhart was an employee who should have been
     expected to know “whether the conduct [he] reported in fact constituted an enumerated violation”
27   because he was “an internal auditor.” (See BofI’s Summ. J. Mot. 30 n. 25, ECF No. 127-1.)
     Interestingly, the Bank now oscillates to relying on testimony that it was improper for Erhart to
28   make “legal conclusions regarding the Bank’s compliance with state and federal regulations.” (Am.
     van Drunen Report § 4.2.)
                                                  – 21 –                                      15cv2287
 1         The potential for confusion is apparent. The Court will be instructing the jury
 2   that Erhart must demonstrate he subjectively believed the law was being violated, but
 3   van Drunen seeks to opine that it was inappropriate for Erhart to even make legal
 4   conclusions at the Bank. The Court finds the probative value of this opinion is
 5   minimal in these circumstances. The Court further concludes that this probative
 6   value is substantially outweighed by the potential to confuse the issues and mislead
 7   the jury. See Fed. R. Evid. 403. Hence, the Court will exclude van Drunen’s opinion
 8   about the appropriateness of Erhart’s conduct on this topic but will otherwise allow
 9   van Drunen to generally opine regarding the role of the internal audit function as
10   compared to management and the audit committee.
11         Topic No. 3: Erhart Raised Issues Unrelated to Assigned Audits. Van Drunen
12   next opines that based on his review of the evidence, “there appears to be a number
13   of instances where Mr. Erhart appears to either insert himself into audits or conduct
14   adhoc, random inquiries.” (Am. van Drunen Report § 4.3.) Van Drunen opines that
15   when internal auditors “act in this manner without the approval or knowledge of
16   senior management, it can result in:” (1) “Duplication of efforts,” (2) “Negative
17   results with respect to achieving and completing the annual audit plan,” (3)
18   “Confusion amongst auditees,” (4) “Reduced audit quality, and” (5) “A variety of
19   other issues that could negatively impact the audit process.” (Id.) Van Drunen then
20   summarizes his interpretation of the evidence and the instances where he believes
21   Erhart improperly inserted himself into audits. (Id.)
22         The Court will permit van Drunen to testify that Erhart appeared to deviate
23   from auditing practices and to discuss the impacts this type of conduct may have on
24   an internal audit system and audit results. The Court cautions, however, that it will
25   not permit van Drunen to merely rehash the evidence and bolster BofI’s anticipated
26   testimony regarding Erhart’s assigned job duties and the Bank’s internal policies
27   under the guise of expert testimony. See Sharkey, 978 F. Supp. 2d at 253; see also
28   Fed. R. Evid. 403 (allowing the court to exclude needlessly cumulative evidence).

                                             – 22 –                                15cv2287
 1         In addition, the Court will not permit van Drunen to opine that Erhart acted
 2   inappropriately in calling an “external regulatory agency regarding a legal matter,”
 3   which he opines did not follow “the Bank’s procedures and protocols with respect to
 4   communicating with external regulatory agencies.” (Am. van Drunen Report § 4.3.)
 5   This opinion concerns Erhart’s belief that the Bank was providing a misleading
 6   response to a subpoena issued by the Securities and Exchange Commission, which
 7   led him to contact the SEC. As mentioned above, the laws at issue protect Erhart
 8   from retaliation if he provides certain information to government agencies regarding
 9   believed wrongdoing. The permissiveness of these laws is not on trial. See Van
10   Asdale, 577 F.3d at 1001 (noting Congress chose statutory language that
11   “encourage[s] disclosure”); see also Lawson v. FMR LLC, 571 U.S. 429, 432 (2014)
12   (explaining that Sarbanes–Oxley’s whistleblower protection provision was designed
13   to address the problems caused by Enron Corporation’s “corporate code of silence,”
14   which “discourage[d] employees from reporting fraudulent behavior . . . to the proper
15   authorities, such as the FBI and the SEC”). The issue for the jury to decide is whether
16   Erhart’s belief of wrongdoing was reasonable, not whether corporate policies or
17   auditing practices made it appropriate for Erhart to directly contact a regulator. The
18   Court finds this opinion is subject to exclusion because it is not helpful for the jury
19   to determine a fact in issue and its probative value is substantially outweighed by the
20   danger that it will confuse or mislead the jury. See Fed. R. Evid. 403, 702.
21         Topic No. 4: Erhart Lacked Independence. Van Drunen opines that “[t]he IAA
22   Standards require internal audit activity to be independent” and that internal auditors
23   “be ‘objective in performing their work.’” (Am. van Drunen Report § 4.3.) He
24   further opines that Erhart’s “allegations into Bank activities appear to be influenced
25   by personal reasons, which has the potential to impact his impartiality and
26   independence.” (Id.) Van Drunen then reviews some of Erhart’s allegations and
27   auditing conduct and explains why he believes Erhart’s conduct lacked the
28   independence required by IIA Standards. (Id.) For example, van Drunen concludes

                                              – 23 –                                 15cv2287
 1   that Erhart appears to have targeted certain individuals in his Lottery and Structured
 2   Settlements Audit. (Id.) Van Drunen opines that “the likelihood of both of these
 3   individuals being selected as part of a random sample is remote.” (Id.)
 4         The Court will permit this testimony under Rule 702. Erhart’s alleged lack of
 5   independence in conducting his audits may bear on the objective reasonableness of
 6   his beliefs, and therefore this testimony may help the jury determine a fact in issue.
 7   The Court also finds this testimony is based on sufficient information and is reliably
 8   derived from the IIA Standards and van Drunen’s specialized knowledge. Finally,
 9   this testimony is not otherwise subject to exclusion under Rule 403.
10         Topic No. 5: Failure to Close Out Audits and Improper Remediation Efforts.
11   Van Drunen provides several opinions on this topic. He initially opines that in “year
12   2014,” Erhart “completed four audits, in comparison to his [two] colleagues . . . who
13   completed 14 and 16 audits, respectively.” (Am. van Drunen Report § 4.5.) Further,
14   van Drunen expresses that “[i]t appears that the reason for [Erhart’s] failure to close
15   out and/or delay [in] filing his audit reports may be because he was not doing what
16   he was assigned and authorized to do and he was taking on unauthorized management
17   responsibilities.” (Id.)
18         The Court finds this testimony is not admissible under Rule 702. Determining
19   whether Erhart completed less audits than his colleagues does not involve “scientific,
20   technical, or other specialized knowledge.” See Fed. R. Evid. 702. Similarly, the
21   Bank can introduce admissible evidence regarding what Erhart was assigned and
22   authorized to do at the Bank. There is no need for expert testimony on this subject.
23   See Jinro Am. Inc., 266 F.3d at 1004 (cautioning that allowing a witness to come
24   before a jury as an expert is significant because it allows the witness “to testify based
25   on hearsay information, and to couch . . . observations as generalized ‘opinions’
26   rather than as firsthand knowledge”); see also Fed. R. Evid. 403.
27         In contrast, van Drunen also opines about the role of remediation efforts in
28   internal auditing based on “his experience and understanding.” (Am. van Drunen

                                               – 24 –                                  15cv2287
 1   Report § 4.5.) Van Drunen opines that “if remediation is required as a result of
 2   findings that an internal auditor has noted in the audit reports, there is a process to be
 3   followed.” (Id.) He explains that “internal audit’s role in the remediation process is
 4   to report on whether the other [organizational] functions are making required changes
 5   within a defined time period.” (Id.) Van Drunen further opines that because Erhart
 6   directed remedial actions in some instances, he placed “the internal audit department
 7   in a position where in the future it might [have been] required to audit its own work.”
 8   (Id.)    He also opines it is unusual for an auditor like Erhart “to make
 9   recommendations to remediate issues that have already been or are in the process of
10   being remediated.” (Id.)
11           This proposed testimony regarding the role of an internal audit system and
12   Erhart deviating from common practice is adequately based on van Drunen’s
13   specialized knowledge. See Fed. R. Evid. 702. The Court also finds it will help the
14   jury to understand the evidence and Erhart’s role in the Bank’s internal audit system.
15   Hence, the Court finds this testimony is admissible.
16           Topic No. 6: Failure to Conform to Chain of Command. Van Drunen next
17   opines that Erhart “failed to conform to chain of command / reporting structure in
18   various ways.” (Am. van Drunen Report § 4.6.) He highlights that Erhart “sent
19   information to regulators” regarding certain allegations of believed wrongdoing.
20   (Id.) Van Drunen opines that he believes Erhart did not take “the appropriate action
21   by escalating the matters to regulators” and that he should have instead presented his
22   concerns to the Bank’s audit committee “per normal protocols and per the
23   instructions in the Bank’s Employee Handbook.” (Id.)
24           The Court will not admit this proposed testimony for the same reasons the
25   Court discussed above. The laws at issue protect Erhart’s disclosures to appropriate
26   regulators regarding believed wrongdoing, and these laws and the value judgments
27   Congress made are not on trial. The issue for the jury is whether Erhart’s beliefs of
28   wrongdoing were reasonable, not whether BofI’s Employee Handbook or auditing

                                               – 25 –                                   15cv2287
 1   protocols made it “inappropriate” for him to reach out to regulators directly. The
 2   Court finds this testimony will not assist the jury in the task at hand. Moreover, the
 3   probative value of these opinions is substantially outweighed by their potential to
 4   confuse the issues and mislead the jury. See Fed. R. Evid. 403. Hence, the Court
 5   excludes these opinions.
 6          Topic No. 7: Failure to Comply with IIA’s Confidentiality Requirements.
 7   Finally, van Drunen references the IIA’s Code of Ethics discussed above and its
 8   confidentiality requirements. (Am. van Drunen Report § 4.7.) Van Drunen then
 9   opines that Erhart “failed to apply and uphold the IIA’s Code of Ethics with respect
10   to confidentiality,” including by storing confidential bank information in a bag buried
11   in his closet. (Id.)
12          The Court will admit this testimony under Rule 702. Van Drunen’s testimony
13   is relevant to BofI’s claims in its countersuit regarding Erhart’s alleged mishandling
14   of confidential bank information.      This testimony also may assist the jury in
15   determining whether Erhart breached his duty of care to the Bank on this basis. Last,
16   the testimony is based on sufficient information and is reliably derived from van
17   Drunen’s experience and his application of the IIA’s Code of Ethics and industry
18   standards.   That said, the Court will not permit van Drunen to opine on the
19   interpretation of BofI’s Confidentiality Agreement and whether Erhart breached the
20   contract. (See Am. van Drunen Report § 4.7.) See, e.g., McHugh v. United Serv.
21   Auto. Ass’n, 164 F.3d 451, 454 (9th Cir. 1999) (noting expert testimony cannot “be
22   used to provide legal meaning” or interpret contractual language).
23          Overall, the Court grants in part and denies in part Erhart’s request to exclude
24   all of van Drunen’s proposed testimony under Rule 702.
25                                     CONCLUSION
26          In light of the foregoing, the Court GRANTS IN PART and DENIES IN
27   PART Erhart’s motion to exclude expert testimony. BofI fails to demonstrate that
28   its non-retained expert CFO Micheletti’s proposed testimony is admissible under

                                              – 26 –                                 15cv2287
 1   Rule 702. Consequently, the Court grants Erhart’s request to preclude Micheletti
 2   from testifying as an expert, but the Court recognizes that Micheletti may be able to
 3   provide lay opinion testimony on the Bank’s lost profits under Rule 701.
 4         The Court also grants in part and denies in part Erhart’s request to exclude
 5   BofI’s retained expert Guido van Drunen. The Court finds van Drunen’s proposed
 6   testimony regarding (1) internal audit objectives and standards and (2) internal audit
 7   procedures is admissible under Rule 702. This testimony is reliably based on van
 8   Drunen’s specialized knowledge and will help the jury understand the evidence. As
 9   for van Drunen’s more specific opinions on Erhart’s conduct, the Court reaches a
10   mixed result. Some of these opinions are appropriate under Rule 702; other opinions
11   either fail to meet Rule 702’s requirements or are subject to exclusion under Rule
12   403 for the reasons outlined above.
13         IT IS SO ORDERED.
14

15   DATED: April 1, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28


                                             – 27 –                                 15cv2287
